          Case 17-30560 Document 2304 Filed in TXSB on 03/04/19 Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                      §
 In re:                                               §      Chapter 11
                                                      §
 Vanguard Natural Resources, LLC, et al.,             §      Case No. 17-30560
                                                      §
                            Reorganized Debtors.      §      (Jointly Administered)
                                                      §

              REORGANIZED DEBTORS’ WITNESS AND EXHIBIT LIST FOR
                          HEARING ON MARCH 6, 2019

          The above-captioned reorganized debtors (collectively, the “Reorganized Debtors”) file their

Witness and Exhibit List for the hearing to be held on March 6, 2019, at 10:00 a.m., Central Time

(or as such hearing may be continued, the “Hearing”).

                                               EXHIBITS

          The Reorganized Debtors may offer into evidence any of the following exhibits at the

Hearing:

 Ex.                 Description                   Offered     Objection    Admitted     Disposition
  #                                                                          / Not
                                                                            Admitted
 1.       Reorganized Debtors’ Twentieth
          Omnibus Objection to Certain
          Claims (Assumed Contract Claims,
          Contingent D&O Indemnity
          Claims, Late-Filed Claims,
          Satisfied Claims, No Liability Tax
          Claims, and Resolved Claims)
          [Docket No. 2000] (and the Proofs
          of Claim listed and hyperlinked
          therein).
 2.       Declaration of John D.
          Baumgartner in Support of
          Reorganized Debtors’ Twentieth
          Omnibus Objection to Certain
          Claims (Assumed Contract Claims,
          Contingent D&O Indemnity
          Claims, Late-Filed Claims,


153892.01600/116565941v.4
        Case 17-30560 Document 2304 Filed in TXSB on 03/04/19 Page 2 of 3



        Satisfied Claims, No Liability Tax
        Claims, and Resolved Claims).
 3.     Declaration of John C. Monroe in
        Support of Reorganized Debtors’
        Twentieth Omnibus Objection to
        Certain Claims (Assumed Contract
        Claims, Contingent D&O
        Indemnity Claims, Late-Filed
        Claims, Satisfied Claims, No
        Liability Tax Claims, and Resolved
        Claims).

                                          WITNESSES

        The Reorganized Debtors may call any of the following witnesses at the hearing to testify,

whether by declaration, in person, or by proffer. The Reorganized Debtors reserve the right to call

rebuttal witnesses as necessary. The Reorganized Debtors also reserve the right to cross-examine

any witness called by any other party.

            1. Declaration of John D. Baumgartner, CIRA, CDBV
               Managing Director, Dispute Consulting
               Stout Risius Ross, LLC

            2. Declaration of John C. Monroe
               Tax Compliance Manager
               Vanguard Natural Resources, Inc.

Dated: March 4, 2019                     BLANK ROME LLP

                                         /s/ James T. Grogan
                                         James T. Grogan (Tex. Bar No. 24027354)
                                         717 Texas Avenue
                                         Houston, Texas 77002
                                         Telephone: (713) 228-6601
                                         Facsimile: (713) 228-6605

                                         Matthew E. Kaslow (admitted pro hac vice)
                                         One Logan Square
                                         130 North 18th Street
                                         Philadelphia, PA 19103
                                         Telephone: (215) 569-5500
                                         Facsimile: (215) 569-5555
                                         Counsel for the Reorganized Debtors

                                                2
153892.01600/116565941v.4
        Case 17-30560 Document 2304 Filed in TXSB on 03/04/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I certify that on March 4, 2019, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas. Additionally, I have caused Prime Clerk, LLC, the Reorganized Debtors’ Claims and
Noticing Agent, to serve the foregoing document on the (i) master service list and (ii) all claimants,
or their counsel, affected by the claims objections identified in the agenda.

                                                        /s/ Matthew E. Kaslow
                                                        Matthew E. Kaslow




153892.01600/116565941v.4
